Citation Nr: 0622747	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for heart disease to 
include coronary artery disease and hypertension as secondary 
to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in December 2003 and 
April 2004 of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Oakland, California, which denied 
entitlement to service connection for coronary artery disease 
as secondary to diabetes mellitus.  

The April 2004 rating decision also denied entitlement to a 
total rating based upon individual unemployabilty due to 
service-connected disabilities.  The veteran did not appeal 
this issue.  Thus, this issue is not before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative contend that the veteran's 
heart disease to include coronary artery disease was caused 
by the service-connected diabetes mellitus.  They also argue 
that the heart disease is aggravated by the service-connected 
diabetes mellitus.  Service connection for diabetes mellitus 
type II was established in February 2003 and a 20 percent 
rating is assigned from May 8, 2001.  

Review of the record reveals that the veteran was afforded a 
VA examination in August 2003 to determine the relationship 
between the coronary artery disease and the diabetes 
mellitus.  In a September 2003 addendum, the VA examiner 
stated that the coronary artery disease was established some 
7 years before the development of diabetes mellitus.  The VA 
examiner opined that the coronary artery disease is related 
to cigarette smoking, the influence of dyslipidemia, and 
long-standing hypertension.  The VA examiner further stated 
that "clearly, the diagnosis of diabetes mellitus in 1996 
created an added burden to the veteran's coronary artery 
disease."  

The Board finds that clarification of the medical opinion is 
needed.  An additional medical opinion is necessary to obtain 
a competent opinion as to whether there is an identifiable 
element of disability due to the service-connected diabetes 
mellitus and whether it is at least as likely as not that the 
heart disease to include coronary artery disease and 
hypertension was caused or made permanently worse by the 
service-connected diabetes mellitus.  Secondary service 
connection may be granted for a disability, which is 
proximately due to, or the result of a service- connected 
disease or injury.  38 C.F.R.§ 3.310(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R.§ 3.310, and compensation is 
payable for that degree of aggravation for a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   When 
aggravation of a nonservice-connected condition is the result 
of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.

The record shows that the veteran reported that he was 
treated for heart disease at Kaiser Permanente.  The claims 
file does not include treatment records from this facility 
from April 2004.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
the veteran's treatment for heart disease 
including hypertension and coronary 
artery disease from Kaiser Permanente 
from April 2004.  

2.  Ask the VA physician who conducted 
the August 2003 VA examination and 
provided the September 2003 medical 
opinion (or if he is no longer available, 
a suitable replacement) to prepare an 
addendum to the September 2003 VA medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
heart disease to include coronary artery 
disease and hypertension was caused or 
made permanently worse by the service-
connected diabetes mellitus, and whether 
there is an identifiable element of 
disability due to the service-connected 
diabetes mellitus.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the medical opinion, and 
the examiner should acknowledge such 
review.  The examiner should provide a 
rationale for all conclusions.

3.  Then the AMC should readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



